Per Curiam.

-The questions presented by this appeal have been settled by the previous decisions of this court in Irrigation Co. v. Water S. & S. Co., 29 Colo. 469; Fluke v. Ford, 35 Colo. 112; New Cache la Poudre Irrigating Co. v. Arthur Irrigation Co., ante, page 530; Ashenfelter v. Carpenter, ante, page 534.
The judgment of tbe district court is in accordance with the views expressed in these cases, and will, therefore, be affirmed, without prejudice to appellant to maintain a proceeding in accordance with the act of 1899 (Sess. Laws 1899, 235) and the act of 1903 (Sess. Laws 1903, 278).
Decision en banc. Judgment affirmed.